Citation Nr: 0812067	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-24 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to special monthly compensation based on aid and 
attendance, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from January 1965 to November 
1968.  He died in December 2003.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, which denied the appellant's claim of 
entitlement to special monthly compensation based on aid and 
attendance, for accrued benefits purposes ("accrued benefits 
claim").  The appellant disagreed with this decision in 
February 2005.  She perfected a timely appeal in August 2005.  
In January 2006, the appellant requested a videoconference 
Board hearing.  In a written statement received at the RO in 
August 2006, the appellant withdrew her Board hearing 
request.  See 38 C.F.R. § 20.704.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's accrued benefits claim has 
been obtained.

2.  At the time of the veteran's death, there was a pending 
claim of entitlement to special monthly compensation based on 
aid and attendance.

3.  Prior to the veteran's death, service connection was in 
effect for multiple myeloma, evaluated as 100 percent 
disabling effective March 7, 2003.

4.  Prior to his death, the veteran was so helpless due to 
his service-connected multiple myeloma as to be permanently 
bedridden or in need or regular aid and attendance from 
another person.

CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation 
based on aid and attendance, for accrued benefits purposes, 
have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107, 5121 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.350(b), 
3.1000 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in October 2004, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete her accrued benefits claim, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit evidence showing that benefits were due to the veteran 
and unpaid at the time of his death and noted other types of 
evidence the appellant could submit in support of her claim.  
The appellant was informed of when and where to send the 
evidence.  After consideration of the contents of this 
letter, the Board finds that VA has substantially satisfied 
the requirement that the appellant be advised to submit any 
additional information in support of her claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in August 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
October 2004 letter was issued to the appellant and her 
service representative prior to the January 2005 rating 
decision which denied the benefits sought on appeal; this, 
this notice was timely.  Because the appellant's claim is 
being granted in this decision, any question as to the 
appropriate disability rating or effective date is moot and 
there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328.

With respect to VA's duty to assist, the adjudication of an 
accrued benefits claim is limited to the evidence physically 
or constructively of record at the time of the veteran's 
death.  38 C.F.R. § 3.1000(a); see Ralston v. West, 13 Vet. 
App. 108 (1999); Hayes v. Brown, 4 Vet. App. 353 (1993).  
Hence, there is nothing further for VA to do to assist the 
appellant.  VA's notice and assistance obligations are met 
and the appellant is not prejudiced by the Board's proceeding 
with appellate review.

The appellant contends that she is entitled to special 
monthly compensation based on aid and attendance, for accrued 
benefits purposes, because the veteran was completely 
helpless and required the aid and attendance of another 
person (the appellant) in the months prior to his death.

Upon the death of an individual receiving benefit payments, 
certain persons shall be paid periodic monetary benefits to 
which that individual was entitled at the time of death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death, and due and unpaid for a period 
not to exceed 2 years, based on existing rating decisions or 
other evidence that was on file when the veteran died.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 
Vet. App. 558 (1996).  Only evidence contained in the claims 
file at the time of the veteran's death, or certain VA and 
service department records considered constructively in the 
claims file at that time, may be considered in adjudicating a 
claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes 
v. Brown, 4 Vet. App. 353 (1993). 

A review of the claims file shows that, prior to his death, 
the veteran had filed claims of service connection for 
multiple myeloma and for end-stage renal disease, status-post 
failed kidney transplant, as secondary to service-connected 
multiple myeloma, and entitlement to special monthly 
compensation based on aid and attendance.  In a rating 
decision dated on June 10, 2003, and issued to the veteran 
and his service representative on June 18, 2003, the RO 
granted the veteran's service connection claim for multiple 
myeloma, assigning a 100 percent rating effective March 7, 
2003, and denied the veteran's service connection claim for 
end-stage renal disease, status-post failed kidney 
transplant, as secondary to service-connected multiple 
myeloma.  The RO also denied the veteran's claim of 
entitlement to special monthly compensation based on aid and 
attendance.  In a rating decision dated on June 23, 2003, and 
issued to the veteran and his service representative that 
same day, the RO confirmed the prior denial of the veteran's 
claim of entitlement to special monthly compensation based on 
aid and attendance.  

The veteran died in December 2003.  Under 38 U.S.C.A. § 
5121(c), a claim for accrued benefits requires that the 
application be filed within one year after the date of death.  
Normally, there is no basis for an accrued benefits claim 
unless the individual from whom the accrued benefits claim 
derives had a claim for VA benefits pending at the time of 
death.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  
In Taylor v. Nicholson, 12 Vet. App. 126 (2007), however, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) clarified that, if a veteran died prior to the 
expiration of 1 year after the date of notice of an award or 
disallowance of VA benefits, his or her surviving spouse has 
up to 1 year after the date of such notice to file an accrued 
benefits claim.  As noted above, in a rating decision dated 
on June 23, 2003, and issued to the veteran and his service 
representative that same day, the RO confirmed the prior 
denial of the veteran's claim of entitlement to special 
monthly compensation based on aid and attendance.  
Accordingly, the appellant had until June 24, 2004, to file a 
claim of entitlement to special monthly compensation based on 
aid and attendance, for accrued benefits purposes.  The 
appellant filed her accrued benefits claim in May 2004; thus, 
her claim was timely filed and the Board will proceed to 
adjudicate it on the merits.  Id.

Special monthly compensation is payable under 38 U.S.C.A. § 
1114(l) if, as the result of service-connected disability, 
the veteran is permanently bedridden or is so helpless as to 
be in need of regular aid and attendance of another person.  
38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.350(b) (2007). 

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person. 38 
U.S.C.A. § 3.350(b).  As it pertains to the present case, 
criteria for establishing such need include whether the 
veteran is permanently bedridden or is so helpless as to be 
in need of regular aid and attendance as determined under 
criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 
C.F.R. § 3.352(a), the following factors will be accorded 
consideration in determining whether the veteran is in need 
of regular aid and attendance of another person:  (1) 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; (2) frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without such aid; (3) inability of the veteran 
to feed himself because of the loss of coordination of upper 
extremities or because of extreme weakness; (4) inability to 
attend to the wants of nature; or (5) physical or mental 
incapacity which requires care or assistance on a regular 
basis to protect the veteran from the hazards or dangers 
incident to his daily environment.  38 C.F.R. § 3.352(a) 
(2007).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
veteran is so helpless as to need regular aid and attendance 
not that there is a constant need for aid and attendance. 38 
C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222, 224 
(1996) (holding that at least one factor listed in § 3.352(a) 
must be present to grant special monthly compensation based 
on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will 
be a proper basis for the determination of whether the 
veteran is in need of regular aid and attendance of another 
person.  "Bedridden" will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable if the veteran has a single service-
connected disability rated as 100 percent and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service- connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service- connected 
disability or disabilities. This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C.A. 1114(s) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.350(i)(2) (2007).

A review of the evidence of record at the time of the 
veteran's death in December 2003 shows that, prior to his 
death, the veteran was treated for multiple myeloma, 
end-stage renal disease, and status-post failed kidney 
transplant.  For example, on private outpatient treatment in 
April 2001, the veteran was on hemodialysis for end-stage 
renal failure.  The impressions included end-stage renal 
disease secondary to interstitial nephritis.

The veteran was hospitalized for several days in May 2001 for 
treatment of right upper extremity swelling.  The admitting 
and discharge diagnoses included end-stage renal disease.

On hepatology consult in January 2003, the veteran was 
confused and unable to report any current complaints.  His 
history included developing end-stage renal disease in 2001 
and receiving a live, non-related kidney transplant in 
December 2002.  While hospitalized for a kidney transplant, 
he was noted to have multiple myeloma.  The kidney failed 
since his transplant.  The assessment included end-stage 
renal disease secondary to hypertension, failed kidney 
transplant, and multiple myeloma.  

On orthopedic consult later in January 2003, it was noted 
that a magnetic resonance imaging (MRI) scan of the veteran's 
spine showed that his "skeletal system is so riddled with 
multiple myeloma."

On nephrology consult later in January 2003, the private 
examiner noted the veteran's history of end-stage renal 
disease "which was diagnosed to be related to multiple 
myeloma."  This examiner also noted that veteran had been 
hospitalized since December 2002 and was experiencing a 
primary non-functioning kidney with minimal urine and was 
still dependent on dialysis.  Biopsy of the kidney showed no 
evidence of myeloma although the veteran was experiencing 
acute tubular necrosis.  MRI scans had shown lytic lesions in 
the left shoulder, lumbosacral, and pelvic areas.  The 
private examiner also noted that "because of the multiple 
areas of pathologic lesions in the lumbosacral area, [the 
veteran] has been bedridden with minimal activities."  This 
examiner concluded that the veteran "will need to be 
transferred to a long-term facility for rehabilitation."

In February 2003, the veteran was in acute tubular necrosis 
with a non-functioning kidney and receiving dialysis every 
other day.  The veteran's treating nephrologist stated that 
his end-stage renal disease was secondary to multiple 
myeloma, which was diagnosed post-kidney transplantation.  

In a July 2003 letter, which was attached to the appellant's 
special monthly compensation claim and date-stamped as 
received by the RO in May 2004, R.A.H., Jr., M.D. 
(Dr. R.A.H.) stated that the veteran was under his care for 
multiple myeloma.  The veteran had suffered renal failure as 
a consequence of his multiple myeloma.  Following a prolonged 
hospitalization, the veteran experienced marked weakness, was 
completely disabled, and required a wheelchair to get around.  
The veteran also was non-ambulatory and was dependent on his 
wife for "basic living" and unable to perform his self-care 
independently.

The veteran's death certificate shows that he died in 
December 2003.  The immediate cause of death was 
cardiopulmonary failure.  The underlying causes of death 
included end-stage renal disease and multiple myeloma.

The Board finds that the preponderance of the evidence 
supports the appellant's claim of entitlement to special 
monthly compensation based on aid and attendance, for accrued 
benefits purposes.  The evidence of record in the claims file 
at the time of the veteran's death in December 2003 show 
that, prior to his death, he was diagnosed as having end-
stage renal disease and multiple myeloma.  As noted in the 
Introduction, service connection was in effect only for 
multiple myeloma.  It appears that the veteran was diagnosed 
as having end-stage renal disease several years before he was 
diagnosed as having multiple myeloma.  In April 2001, a 
private examiner determined that the veteran's end-stage 
renal disease was secondary to interstitial nephritis.  The 
veteran was noted to have multiple myeloma while hospitalized 
for a kidney transplant in December 2002.  In January 2003, a 
different private examiner determined that the veteran's end-
stage renal disease was secondary to hypertension.  
Critically, the veteran's private nephrologist noted later in 
January 2003 that the veteran was "bedridden with minimal 
activities" as a result of multiple lytic lesions in his 
lumbosacral area and would need to be transferred to a long-
term rehabilitation facility.  In February 2003, this 
examiner attributed the veteran's end-stage renal disease to 
his multiple myeloma.  Thus, the medical evidence shows that 
the veteran was so helpless due to his service-connected 
multiple myeloma as to be permanently bedridden, in need of 
the regular aid and attendance of another person (in this 
case, his wife), or permanently housebound.  Given the 
foregoing, the appellant's claim for special monthly 
compensation based on aid and attendance, for accrued 
benefits purposes, is granted.


ORDER

Entitlement to special monthly compensation based on aid and 
attendance, for accrued benefits purposes, is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


